DETAILED ACTION
This is in response to the application filed on 07/17/2020 in which claims 1-28 are preserved for examination; of which claims 1 and 15 are in independent forms.
The preliminary amendments to the claims filed 06/02/2021 are entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/23/2020, 08/03/2020, 12/17/2020, 02/02/2021, 09/29/2021, and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is not limited to 150 words in length. The abstract of the disclosure must not exceed 150 words in length as required by MPEP § 608.01(b).  Correction is required.  

Claims
Claims 2 and 16 are objected because it does not end with a period. A claim must end with a period. See MPEP § 608.01(m).
and” before the last limitation in claims 6, 8, 10, 1217, 20, 22, and 24 for clarity ensuring that all the recited limitations in claims are required by the claims. 
Also it is suggested to add article “a” before “persistent storage system” in line 4 and 5 of the claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rauh et al., US 2020/0137243 (Rauh, hereafter) in view of Sivathanu et al, US 2021/0014042 (Sivathanu, hereafter).
Regarding claim 1,
Rauh discloses a method, comprising: 
a particular Blockchain Apply ("BCA") participant of a BCA network receiving a request to commit a particular transaction to a ledgered repository object stored in persistent storage system, said particular transaction including one or more operations performed against said ledgered repository object (See Rauh: at least Fig. 2A-3, para 8, 28, 30-31, and 55, a node/peer receives a transaction to commit a transaction on a database record the transaction could include operations ; 
wherein said BCA network comprises a plurality of BCA participants that include said particular BCA participant and a plurality of other BCA participants (See Rauh: at least Fig. 2A-3), wherein each BCA participant of said plurality of BCA participants includes: 
a respective ledgered repository object replica of said ledgered repository object (See Rauh: at least Fig. 2A-3, para 8 and 28, a node/peer each peer contains a copy of database record); 
a respective Blockchain ("BC") log replica of a BC log that stores a blockchain, said respective BC log replica storing a respective blockchain replica of said blockchain (See Rauh: at least Fig. 2A-3, Fig. 6A, para 8, 30-32, 35, and 65, a copy of ledger/log storing a blockchain); 
in response to receiving said request to commit said particular transaction: initiating a first distributed transaction against said ledgered repository object (See Rauh: at least Fig. 2B, para 8, 30, and 55);  
determining that a consensus outcome by said BCA network to commit said first distributed transaction is acceptance (See Rauh: at least Fig. 2B, para 8, 30, and 55-56, and 73-80, committing the transaction based on endorsement of participants); and 
based on the consensus outcome by said BCA network to commit said first distributed transaction, coordinating committing said first distributed transaction (See Rauh: at least Fig. 2B, para 8, 30, and 55-56 and 73-80).  
said particular BCA participant sending a first proposal to said plurality of other BCA participants to add a first log record to said BC log, wherein said first log record includes a first block to add to said blockchain, said first block describing said one or more operations; determining a consensus outcome of said BCA network for said first proposal is acceptance; and in response to determining that said consensus outcome for said first proposal is acceptance, modifying the respective BC log replica of said particular BCA2 ORA190079-US-NPApplication No. 16/932,633 filed 7/17/2020 Attorney Docket No. 50277-5374participant to add a first log record replica of said first log record to the respective BC log.
On the other hand, Sivathanu discloses a participant can update a log/ledger, by “a proposal to add a new block to the ledger. A consensus protocol determines which participant wins, and the block of the winner is committed to the blockchain. Each participant in the blockchain keeps a copy of the entire ledger and the latest copy of the entire global state (See Sivathanu: at least para 39).
Rauh with Sivathanu are from the same field of endeavor of blockchaining. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Rauh with Sivathanu’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve security of the method because each participant in the blockchain keeps a copy of the entire ledger/log and the 
Regarding claim 2,
the combinaiotn of Rauh and Sivathanu discloses wherein said first block includes a particular transaction context that specifies said one or more operations and a particular write set generated by said particular transaction (See Rauh: at least Fig. 2B, para 8, 30, and 55-56, 73-80);  
Regarding claim 14,
the combinaiotn of Rauh and Sivathanu discloses wherein a particular BCA participant of said plurality of BCA participants is either a database management system, a file system, a document storage system, or a key-value pair storage system (See Rauh: at least Fig. 2B, para 31-32, 53, and 74).
Regarding claims 15-16 and 28,
the scopes of the claims are substantially the same as claims 1-2 and 14, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 14, respectively.

	Allowable Subject Matter
Claims 3-13 and 17-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al., US 2019/0370793 disclosing a proof of stake system is used to create new blocks in which a proposer of a block within a validation committee selected from a candidate pool of stakeholders is chosen to write a block to the blockchain. 
Padmanabhan et al, US 2019/0238525 discloses operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; receiving a login request from a user device, the login request requesting access to a user profile associated with a first one of the plurality of tenants.
Guo et al, US 2019/0342149 disclosing receiving voting requests of a plurality of node devices, a quantity of the plurality of node devices being greater than half a quantity of node devices in a system; obtaining cycle length information and latest log indexes from the voting requests of the plurality of node devices if a current node device operates in a leader state; and switching a current work status from the leader state to a follower state or a candidate state if all the cycle length information in the voting requests of the plurality of node devices is greater than cycle length information of the current node device and all the latest log indexes in the voting requests of the plurality of node devices are not less than a latest log index of the current node device. 
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
03/22/2022